Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to the claims filed 2/07/2022.  Claims 1-4 are pending.  Claim 1 (a method) is independent. Claims 1-3 are amended.

Response to Arguments
Applicant’s arguments, see page 4, filed 2/07/2022, with respect to the § 101 abstract idea rejection of claim 1 have been fully considered and are persuasive.  The § 101 rejection of claim 1 has been withdrawn. 

Applicant’s arguments, see pages 3-4, filed 2/07/2022, with respect to the rejection(s) of claim(s) 1-2 in view of Dasu et al. “Unchain your Blockchain” have been fully considered and are persuasive.  Dasu does not disclose a sub-blockchain with different block characteristics. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Madisetti et al., US 10,102,265.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Madisetti et al., US 10,102,265 (filed 2018-04).
As to claim 1, Madisetti discloses a method comprising:
combining wallet functionality with smart contact contract protocols, (“Externally Owned Account (EOAs) 110, which are owned and controlled by the users. Each EOA 110 has an account address 102, account public-private keys 104 and a balance 106 (in certain units of a Cryptocurrency associated with the Blockchain network) associated with it.” Madisetti col. 13, ln. 24)
adding a sub-blockchain to a primary blockchain (“the off-chain scaling method involves one or more permissioned private chains or sub-chains 602 which are linked to the main blockchain through one or more smart contracts 604.” Madisetti col. 20 ln. 7 and Figures 11 and 12.) to grant greater transaction volume at greater transaction completion speed, (“Due to the permissioned model of consensus in a private chain, the consensus mechanism is much faster than the main blockchain.” Madisetti col. 20, ln. 17)
wherein the sub-blockchain has a block type characteristic different from the primary blockchain, and (“The DSS unified model can be used to tune to the super-chain and sub-chains to meet the application requirements.” Madisetti col. 20, ln. 41. See Madisetti Figures 4-8 and associated description discussing the DSS blockchain parameter model.)

distributing digital currencies based on the combination of the wallet functionality with smart contract protocols. (“Externally Owned Account (EOAs) 110, which are owned and controlled by the users. Each EOA 110 has an account address 102, account public-private keys 104 and a balance 106 (in certain units of a Cryptocurrency associated with the Blockchain network) associated with it.” Madisetti col. 13, ln. 24. “Referring now to FIG. 15, the cross-chain payments process, is described in more detail. In the scenarios illustrated in the figure, a User-1 770 having an account on a public blockchain network-1 754 sends a payment in a cryptocurrency or token on blockchain network-1 to User-2 768 who has an account on a public blockchain network-2 758.” Madisetti col. 21, ln. 5)

As to claim 2, Madisetti discloses the method of claim 1 and further discloses:
further comprising, prior to distributing the digital currencies: 

adding multiple sub-blockchains to the primary blockchain (See Madisetti Fig. 12. “The DSS unified model can be used to tune to the super-chain and sub-chains to meet the application requirements.” Madisetti col. 20, ln. 41.) to improve transaction volume at greater transaction completion speed, (“Due to the permissioned model of consensus in a private chain, the consensus mechanism is much faster than the main blockchain.” Madisetti col. 20, ln. 17)
wherein at least one of the multiple sub-blockchains has a particular block type characteristic in common with the primary blockchain. (“the first private blockchain network has a parameter difference from the second blockchain network selected from the group including of block generation time, number of network nodes, number of connected peers, minimum network bandwidth requirement, minimum mining processing power requirement, minimum mining disk input/output requirement, minimum mining memory requirement, mining bootstrap time requirement, transaction throughput, transaction latency, stale block rate, and block propagation delay.” Madisetti Col. 6, ln. 3. Thus Madisetti contemplates that parameters may be different and others may be the same.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti et al., US 10,102,265 (filed 2018-04), in view of Roennow et al., US 2020/0021446 (filed 2017-03).
As to claim 3, Madisetti discloses the method of claim 2 and further discloses:
… the primary blockchain that requires consensus… (“different consensus mechanism” Madisetti col. 25, ln. 55.)

Madisetti does not disclose:
performing domain name system (DNS) routing on the primary blockchain to add routing information to an immutable block of the primary blockchain; and 
updating routing information stored on the primary blockchain …, which avoids a risk of protocol route hijacking.

Roennow discloses:
performing domain name system (DNS) routing on the primary blockchain (“In step 311, a domain registration transaction is recorded to a blockchain, the domain 
updating routing information stored on the primary blockchain (“In step 312, a domain security transaction comprising a domain public key is recorded to the blockchain to generate a domain name record comprising the domain name, an associated IP address, the domain public key and the domain certificate information” Roennow ¶ 250) that requires consensus, (“publishing the request as a transaction to a second node of at least one blockchain node layer via a distributed consensus system comprised of the plurality of nodes; and recording addition or removal of the node as transaction to the blockchain in response to the request transaction being confirmed by the second node according to the distributed consensus system.” Roennow ¶¶ 68-69) which avoids a risk of protocol route hijacking. (“one or more of the Domain Name System (DNS) nodes 210-220 may have dishonest intentions and try to hijack domains could try to hijack another domain would be by continuously listening to the transactions 211 coming in and then change the primary key to its own primary key. Since a block for the transaction 211 has not been forged yet, the network 200 would have difficulty to determine which primary key is the correct owner, and generally, there would be a non-zero probability of stealing a domain upon registration. To circumvent this, an embodiment is configured to use encrypting the transaction 211 with a random number. Once the encrypted transaction 211 has been accepted into the blockchain 200, the random number may be released to the blockchain 200 and the blockchain nodes 210-230 can read and trust the registration transaction 211.” Roennow ¶ 214).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Madisetti with Roennow by utilizing the public blockchain of Madisetti to store the DNS registrations of Roennow.  It would have been obvious to a person of ordinary skill in the art to store the DNS registration of Roennow on the public blockchain of Madisetti in order to provide a secure decentralized domain name system (Roennow ¶ 1) on a blockchain with configurable security parameters for adjusting security and speed (e.g. Madesetti Figures 3-4).

As to claim 4, Madisetti in view of Roennow discloses the method of claim 3, and further discloses: 
associating a public-private key pair with a computing device; and 

enabling discovery and identification of the computing device with the public-private key pair. (The DNS system is a discover and identification system: “In step 314, a domain name response is received, by the client node, from the domain name node, the domain name response comprising the domain public key, the domain certificate information and the associated IP address retrieved from the domain name record of the blockchain.  In step 315, a secure communication is initiated between the client node and the server node using at least one of the domain public key and the domain certificate information.” Roennow ¶ 250)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Back et al., US 2016/0330034, discloses transferring assets between ledgers using sidechains.
Ajoy, US 2019/0109707, discloses a blockchain network with heterogeneous privacy.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL W CHAO/Examiner, Art Unit 2492